Plaintiffs in error were convicted in the county court of Tulsa county, at the January, 1911, term, of violating the prohibitory law, and Walter Faucett's punishment fixed at a fine of three hundred dollars and thirty days' imprisonment in the county jail, and Robert Gilliam's punishment fixed at a fine of fifty dollars and thirty days' confinement in the county jail. Following the doctrine laid down by this court in the cases ofBarr v. State, infra, 115 P. 1009; Harper v. State, infra,115 P. 1009, and McDaniel v. State, infra, 115 P. 1010, we think the judgment of the trial court should be reversed and the cause remanded with directions to cause the county attorney to file a proper information, and try the case anew. It is so ordered.